Citation Nr: 1529932	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  96-37 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bunions.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2006, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  In July 2006 and June 2010, the Board remanded these matters for further development.  

The Board notes that the issues of service connection for a psychiatric disorder, a disability consisting of fatigue, drowsiness, nausea, and dizziness, and a total rating based on individual unemployability (TDIU) were properly developed for appeal and were granted by the RO following the June 2010 remand.  As such, these matters are no longer before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Board finds that remand is warranted for further VA opinions.  With respect to the Veteran's bunion claim, the Veteran asserted in a May 2005 statement that he had bunions on his feet due to military boots worn during service.  He further noted that his bunions were caused by marching and walking during service.  While the Veteran underwent a VA examination in April 2009, the VA examiner did not address the Veteran's claims with respect to his military service causing his bunions.  The examiner only opined that the Veteran's bunions were not caused by his pes planus, which was diagnosed in service.  Thus, remand is warranted on this basis.  

With respect to his skin disorder claim, the Veteran asserted in a January 2006 statement that he was treated for lesions on his shoulder and back while in service and these same lesions presented on his penis following service.  The Board notes that the Veteran's service treatment records dated November 1989 document three weeks of patchy itchy scales on back and anus, diagnosed as tinea corporis.  Additionally, in January 1990, the Veteran was seen for a growth on the skin of his right shoulder, which was noted to be a papule or pustule.  

The Veteran was afforded a VA examination in April 2009 with respect to his skin disorder.  While the examiner noted a variety of skin conditions from which the Veteran suffered and indicated that such were not related to plantar warts diagnosed in service, the examiner did not address whether each of the Veteran's skin disorders were related to the skin condition of the back and/or shoulder, as documented by his service treatment records.  Thus, remand is warranted on this basis.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his bunions and skin disorder and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new examination of his bunions or any residuals thereof.  The examiner must interview the Veteran as to the history of his bunions and the onset of his symptoms.  The claims file must be provided to the examiner (to include a copy of this Remand), the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bunions, or any residuals thereof, was incurred in or is related to the Veteran's military service, to include walking and marching in military boots.  

The examiner must consider the statements of the Veteran regarding his symptomatology.  The examiner must provide a rationale for any opinion offered.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new examination of his skin.  The examiner must interview the Veteran as to the history of his skin disorders and the onset of his symptoms.  The claims file must be provided to the examiner (to include a copy of this Remand), the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must identify all current skin disorders the Veteran has or has had during the pendency of this appeal, since his May 2004 claim, to include the Veteran's reported penile papules.  

For EACH identified skin disorder, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such, or any residuals thereof, was incurred in or is related to the Veteran's military service, to include tinea corporis of the back and anus as well as papules/pustules of the right shoulder noted in his service treatment records.  

The examiner must consider the statements of the Veteran regarding his symptomatology.  The examiner must provide a rationale for any opinion offered.  

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




